

117 HR 390 IH: To redesignate the Federal building located at 167 North Main Street in Memphis, Tennessee as the “Odell Horton Federal Building”.
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 390IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Cohen (for himself, Mr. Cooper, Mr. Burchett, Mr. Fleischmann, Mr. Kustoff, Mr. Rose, Mr. Green of Tennessee, Mrs. Harshbarger, and Mr. DesJarlais) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo redesignate the Federal building located at 167 North Main Street in Memphis, Tennessee as the Odell Horton Federal Building.1.RedesignationThe Federal building located at 167 North Main Street in Memphis, Tennessee, commonly known as the Clifford Davis and Odell Horton Federal Building, shall be known and designated as the Odell Horton Federal Building.2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in section 1 shall be deemed to be a reference to the Odell Horton Federal Building. 